IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


    KING INVESTMENT GROUP, LLC,              : No. 683 MAL 2017
    PETER PAPADOPOULOS, HRISTOS              :
    PAPADOPOULOS AND ANITA                   :
    PAPADOPOULOS                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
                v.                           :
                                             :
                                             :
    JOHN R. BLACKBURN, III AND               :
    DONANNE M. BLACKBURN                     :
                                             :
PETITION OF: JOHN R. BLACKBURN, III

                                       ORDER



   PER CURIAM

        AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal is

   DENIED.